DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2020 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 16-17 and 24 are objected to because of the following informalities:
The recitation of “The actuator device of claim 2” (refer to the preamble of claim 16) is believed to be --The actuator device according to claim 2--. 
The recitation of “The electro-thermally responsive device according to claim 16” (refer to the preamble of claim 17) is believed to be --The actuator device according to claim 16--.
The recitation of “polymer” (claim 24, line 5) is believed to be --polymer,--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9, 18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “a first generally constant air gap” (claim 3, line 2) is unclear. After giving the claim its broadest reasonable interpretation, the boundaries of “generally constant” are not clearly delineated and the scope is unclear. More specifically, the recitation requires a constant air gap, however, the term “generally” allows for instances where the gap might not be constant (the term generally can be interpreted as mostly, for the most part, usually, normally), and therefore, rendering the claim indefinite. For examination purposes, the recitation has been examined as --a first constant air gap--. 
The recitation of “a second generally constant air gap” (claim 4, line 2) has been examined as --a second constant air gap-- due to the reasons discussed above for claim 3.
The recitation of “a second generally constant air gap” (claim 4, line 2) is unclear. The recitation renders the claim indefinite because parent claims 1 and 2, fail to previously disclose a first constant air gap air. For examination purposes, claim 4 will be examined as depending from claim 3, since claim 3 discloses a first constant air gap.
The recitation of “a generally decreasing air gap” (claim 5, line 2; claim 6, line 2) is unclear. After giving the claim its broadest reasonable interpretation, the boundaries of “generally decreasing” are not clearly delineated and the scope is unclear. More specifically, the recitation requires a decreasing air gap, however, the term “generally” allows for instances where the gap might not be decreasing (the term generally can be interpreted as mostly, for the most part, usually, normally), and therefore, rendering the claim indefinite. For examination purposes, the recitation has been examined as --a decreasing air gap--.
The recitation of “generally maintains shape” (claim 9, lines 2-3) is unclear. After giving the claim its broadest reasonable interpretation, the boundaries of “generally maintains” are not clearly delineated and the scope is unclear. More specifically, the recitation requires to maintain a shape, however, the term “generally” allows for instances where the shape might not be maintained (the term generally can be interpreted as mostly, for the most part, usually, normally), and therefore, rendering the claim indefinite. For examination purposes, the recitation has been examined as --maintains shape--.
The recitation in claim 18, lines 26-27 located within the parenthesis, more specifically the recitation of “… (comprising a medial portion of the flexible electrocaloric stack) …” renders the claim indefinite because it is unclear whether the limitation within the parenthesis is part of the claimed invention. For examination purposes, the limitation within the parenthesis is not being considered as part of the claimed invention.
The recitation in claim 18, line 33 located within the parenthesis, more specifically the recitation of “… (at least 50%) …” renders the claim indefinite because it is unclear whether the limitation within the parenthesis is part of the claimed invention. For examination purposes, the limitation within the parenthesis is not being considered as part of the claimed invention.
Claim 24 recites the limitation "the conductive component" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a conductive component--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 16-17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casasanta (US 2011/0146308) in view of Elkovitch (US 2005/0029498).
Regarding claim 1, Casasanta discloses an actuator device driven by electrostatic forces, comprising:
a substrate having a smooth surface (refer to heat sink 150 including a smooth surface as can be seen from Fig. 2);
a substrate electrode (refer to electrode 140) forming a layer on the smooth surface;
a flexible membrane overlaying the substrate electrode, the flexible membrane including:
a flexible electrode layer (refer to par. 23, wherein the flexible electrode layer is 210, and voltages are applied in such a manner to move the flexible electrode layer 210 in alternating thermal communication with the heat sink electrode and cooling load electrode), a fixed portion (refer to coupling 193) attached to an underlying surface of the substrate (refer to Fig. 2), and a movable portion (wherein the middle portion of electrode layer 210 is being considered as the movable portion, since it moves alternating thermal communication between electrodes 140 and 160 as can be seen from different stages shown in Fig. 6) that is movable with respect to the substrate electrode (140).
While Casasanta discloses the substrate electrode, Casasanta fails to explicitly disclose a semi-insulator separating the substrate electrode from the flexible electrode layer and having a bulk electrical resistivity greater than 10^7 Ω cm but less than 10^13 Ω cm.
However, Elkovitch teaches an electrically conductive composition, comprising a semi-insulator having a bulk electrical resistivity greater than 10^7 Ω cm but less than 10^13 Ω cm (refer to par. 15, lines 1-12, wherein one or more organic polymers and a carbon nanotube composition is provided, having a bulk electrical resistivity less than or equal to 10^12 Ω cm), in order to provide adequate electrostatic dissipation and electromagnetic shielding (refer to par. 4, lines 8-11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Casasanta by providing a semi-insulator as taught by Elkovitch separating the substrate electrode from the flexible electrode layer and having a bulk electrical resistivity greater than 10^7 Ω cm but less than 10^13 Ω cm, in order to improve the electrical properties of the actuator device.

Regarding claim 2, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta as modified discloses a second substrate (refer to cooling load 170) having a second smooth surface (refer to Fig. 2); a second substrate electrode (160) forming a second layer on the second smooth surface; the flexible membrane (refer to the flexible electrode layer 210) overlaying the substrate electrode (140) or the second substrate electrode (160) depending on a voltage differential applied between the second substrate electrode, the substrate electrode, and the flexible electrode layer (refer to par. 23, wherein voltages are applied in such a manner to move the flexible electrode layer 210 in alternating thermal communication with the heat sink electrode and cooling load electrode), the flexible membrane further comprising: a second fixed portion (194) attached to a second underlying surface of the second substrate (refer to Fig. 2), and the movable portion (movable middle portion of 210 as can be seen from Figs. 2 and 6) that is movable with respect to the substrate electrode (140) and the second substrate electrode (160); and 
a second semi-insulator (refer to par. 15, lines 1-12 as taught by Elkovitch, wherein one or more organic polymers and a carbon nanotube composition is provided, having a bulk electrical resistivity less than or equal to 10^12 Ω cm) separating the second substrate electrode (160) from the flexible electrode layer (210), the second semi-insulator having a bulk electrical resistivity greater than 10^7 Ω cm but less than 10^13 Ω cm; and wherein the smooth surfaces are sufficiently smooth to allow adhesion between the smooth surfaces that are in contact (refer to the contact between the flexible electrode layer and the surfaces of the substrates as can be seen from Fig. 2, wherein adhesion is allowed between the contact surfaces, therefore, said surfaces being necessarily smooth).

Regarding claim 3, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta as modified discloses wherein the movable portion (movable middle portion of 210 as can be seen from Fig. 2) defines a first generally constant air gap between the substrate electrode (140) and the flexible membrane (refer to the constant air gaps as can be seen from Fig. 2 below, and refer to the last sentence of par. 60, wherein thermal communication may be implemented via a fan or pump for flowing gas over a layer such as 140, where the gas serves as a thermal conductor to the electrocaloric material; also, refer to the second sentence of par. 43, wherein the use of ambient air may or may not be evacuated from the chamber).


    PNG
    media_image1.png
    613
    528
    media_image1.png
    Greyscale


Regarding claim 4, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Casasanta as modified discloses wherein the movable portion (movable middle portion of 210 as can be seen from Fig. 2) defines a second generally constant air gap (refer to annotated Fig. 2 above and Fig. 6, wherein said air gaps are created on the corners between the flexible electrode layer and the surface of 160) between the second substrate electrode (160) and the flexible electrode layer (refer to the last sentence of par. 60, wherein thermal communication may be implemented via a fan or pump for flowing gas over a layer such as the electrode, where the gas serves as a thermal conductor to the electrocaloric material; also, refer to the second sentence of par. 43, wherein the use of ambient air may or may not be evacuated from the chamber).

Regarding claim 5, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta as modified discloses wherein the movable portion (movable middle portion of 210 as can be seen from Fig. 2) defines a decreasing air gap (wherein said decreasing air gap occurs when the flexible electrode layer 210 moves closer towards the contact surface of the first substrate electrode 140) between the first substrate electrode and the flexible electrode layer (refer to the last sentence of par. 60, wherein thermal communication may be implemented via a fan or pump for flowing gas over a layer such as 140, where the gas serves as a thermal conductor to the electrocaloric material; also, refer to the second sentence of par. 43, wherein the use of ambient air may or may not be evacuated from the chamber).

Regarding claim 6, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Casasanta as modified discloses wherein the movable portion (movable middle portion of 210 as can be seen from Fig. 2) defines a decreasing air gap (wherein said decreasing air gap occurs when the flexible electrode layer 210 moves closer towards the contact surface of the second substrate electrode 160) between the second substrate electrode (160) and the flexible electrode layer (refer to the last sentence of par. 60, wherein thermal communication may be implemented via a fan or pump for flowing gas over a layer such as the electrode, where the gas serves as a thermal conductor to the electrocaloric material; also, refer to the second sentence of par. 43, wherein the use of ambient air may or may not be evacuated from the chamber).

Regarding claim 7, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Casasanta as modified discloses wherein the flexible membrane (210) defines a contact zone where an air gap decreases to zero at a location between the substrate and the flexible membrane (refer to Fig. 2, wherein said contact zone is considered to be the middle portion of membrane 210 that is in physical contact with the surface of electrode 140, therefore, the air gap decreased to zero; refer to the last sentence of par. 60, wherein thermal communication may be implemented via a fan or pump for flowing gas over a layer such as 140, where the gas serves as a thermal conductor to the electrocaloric material; also, refer to the second sentence of par. 43, wherein the use of ambient air may or may not be evacuated from the chamber). 

Regarding claim 8, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Casasanta as modified discloses wherein the flexible membrane (210) defines a contact zone where an air gap decreases to zero at a location between the second substrate and the flexible membrane (refer to Figs. 2 and 6, wherein said contact zone is considered to be the middle portion of membrane 210 that is in physical contact with the surface of electrode 160, therefore, the air gap decreased to zero; refer to the last sentence of par. 60, wherein thermal communication may be implemented via a fan or pump for flowing gas over a layer such as the electrode, where the gas serves as a thermal conductor to the electrocaloric material; also, refer to the second sentence of par. 43, wherein the use of ambient air may or may not be evacuated from the chamber).

Regarding claim 9, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Casasanta as modified discloses wherein an air gap (refer to the last sentence of par. 60, wherein thermal communication may be implemented via a fan or pump for flowing gas over a layer such as the electrode, where the gas serves as a thermal conductor to the electrocaloric material; also, refer to the second sentence of par. 43, wherein the use of ambient air may or may not be evacuated from the chamber) between the flexible membrane (210) and the substrate (140) maintains shape with a generation of an electrostatic force between the flexible electrode layer (210) and the substrate electrode (140) (refer to Fig. 2 below, wherein the walls that form the corner are maintained since they are part of the housing).


    PNG
    media_image2.png
    334
    595
    media_image2.png
    Greyscale


Regarding claim 10, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Casasanta as modified discloses wherein the substrate electrode (140) and the second substrate electrode (160) underlie or overlie substantially an entire area of the movable portion (middle portion that contacts the surfaces of the substrates) of the flexible membrane (refer to Fig. 2, wherein when the device is viewed from the side, one underlies or overlies substantially an entire area of the movable portion).

Regarding claim 11, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Casasanta as modified discloses wherein the semi- insulator and the second semi-insulator (refer to par. 15, lines 1-12, wherein one or more organic polymers and a carbon nanotube composition is provided as taught by Elkovitch) are attached to, and overlie, the substrate electrode and the second substrate electrode, respectively (when the device from Fig. 2 is viewed from the side).

Regarding claim 12, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Casasanta as modified discloses wherein surface areas of the first substrate electrode (140) and the second substrate electrode (160) each comprise generally a same surface area as the flexible electrode layer (210 as can be seen from Fig. 2).

Regarding claim 13, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Casasanta as modified discloses wherein a first shape of the substrate electrode (140) and a second shape of the second substrate electrode (160) are generally the same as a shape (rectangular elongated shape) of the flexible electrode layer (210).

Regarding claim 14, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Casasanta as modified discloses wherein the flexible membrane (210) has a generally rectangular shape (refer to Fig. 2).

Regarding claim 16, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Casasanta as modified discloses an electro-thermally responsive device (refer to Fig. 2, wherein the actuator device is an electro-thermally responsive device), wherein the flexible membrane (210) transduces between electrical energy and heat energy (refer to par. 32, lines 4-12, wherein the thickness of the flexible membrane and the electrodes may affect the voltage required for polarization as well as the amount of heat which may be absorbed and released by the flexible membrane and the electrodes in each iteration of a thermal transfer cycle, therefore, the voltage applied causes a transaction between electrical and heat energy).

Regarding claim 17, Casasanta as modified meets the claim limitations as disclosed above in the rejection of claim 16. Further, Casasanta as modified discloses wherein the flexible membrane (210) is an electromechanically responsive membrane (refer to par. 32, lines 4-12, wherein the thickness of the flexible membrane and the electrodes may affect the voltage required for polarization as well as the amount of heat which may be absorbed and released by the flexible membrane and the electrodes in each iteration of a thermal transfer cycle, therefore, the voltage applied causes a transaction between electrical and heat energy) comprising an even number of stacked electromechanically responsive layers (refer to par. 20, lines 3-9, wherein said even number of stacked electromechanically responsive layers includes electrocaloric material 110, and first and second electrode layers 120 and 130) and the flexible electrode layer (having electrocaloric material 110) between adjacent electromechanically responsive layers.

Regarding claim 29, Casasanta discloses an electrocaloric cooling device, comprising: 
a first substrate electrode (140);
a second substrate electrode (160); and
a flexible membrane (210) comprising a flexible electrode (wherein said flexible membrane includes electrodes 130 and 120, and electrocaloric material 110) moving between a first physical contact with the first substrate electrode (140) and a second physical contact with the second substrate electrode (160) in response to a voltage differential applied between the flexible electrode, the second substrate electrode, and the first substrate electrode (refer to par. 23, wherein voltages are applied in such a manner to move the flexible electrode layer 210 in alternating thermal communication with the heat sink electrode and cooling load electrode). 
While Casasanta discloses the first substrate electrode and the second substrate electrode, Casasanta fails to explicitly disclose a first semi-insulator layer on the first substrate electrode and having a bulk electrical resistivity greater than 10^7 Ω cm but less than 10^13 Ω cm and a second semi-insulator layer having a bulk electrical resistivity greater than 10^7 Ω cm but less than 10^13 Ω cm, wherein the first and second physical contacts occurs between the flexible electrode with the first and second semi-insulator layers.
However, Elkovitch teaches an electrically conductive composition, comprising a semi-insulator having a bulk electrical resistivity greater than 10^7 Ω cm but less than 10^13 Ω cm (refer to par. 15, lines 1-12, wherein one or more organic polymers and a carbon nanotube composition is provided, having a bulk electrical resistivity less than or equal to 10^12 Ω cm), in order to provide adequate electrostatic dissipation and electromagnetic shielding (refer to par. 4, lines 8-11).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Casasanta by providing a first semi-insulator layer on the first substrate electrode and having a bulk electrical resistivity greater than 10^7 Ω cm but less than 10^13 Ω cm and a second semi-insulator layer having a bulk electrical resistivity greater than 10^7 Ω cm but less than 10^13 Ω cm, wherein the first and second physical contacts occurs between the flexible electrode with the first and second semi-insulator layer in view of the teachings by Elkovitch, in order to improve the electrical properties of the actuator device.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered in the same field of endeavor as this application: US 2019/0003747 and US 2013/0319012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763